Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                         No. 04-17-00266-CR

                                       Eric Gonzales FABRO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. A16291
                         Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the requirement that appellant Eric Gonzales Fabro pay the costs of court-
appointed counsel, assessed at $5,000 in the judgment, but assessed at $8,492 in the Kerr County
District Clerk’s bill of cost. The trial court’s judgment is AFFIRMED AS MODIFIED.

       The Kerr County District Clerk, Robin Burlew, is ORDERED to delete the assessment for
attorney’s fees from the bill of costs in this case, and to prepare and certify a corrected bill of costs.

        SIGNED June 27, 2018.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice